The opinion of the court was delivered by
Dunbar, J.
— We have looked into this case, and find no error substantially affecting the rights of appellant. One of the findings of the court was that the purchase price agreed upon in said oral agreement was to be the sum of $350 if the plaintiff, Christina L. Peterson, should care for and nurse defendant during a certain sickness; but, if said *449plaintiff, Christina 1L„ Peterson, should not so care for and nurse said defendant, then the purchase price was to be the sum of §400. We think the court, from all the testimony, should have found that the agreed price of the lot was §350, one-third to be paid at the time the deed passed, and the balance in a reasonable time. However, we are satisfied from the testimony of appellant, especially as shown on page 42 of the record, that it was not the difference between §350 and §400 that caused her to refuse the tender, but because she had concluded not to deed appellee the land at all, for the reason alleged by her thathe did not pay it when he agreed to a year before.” There is no dispute about the fact that under the contract the appellees went into immediate possession ; that they commenced building a house immediately, and that they moved into the house; and that they have lived there ever since; and that appellant knew this, and never raised any objection to it. We cannot agree with the appellant that the proof shows that the improvements did not exceed §150. The appellant testified that the improvements could not be sold for more than §150; but the appellees, who put the improvements there, testified that the first improvements made were a house worth §300, and other improvements of the value of §100. The house was a basement and three rooms, in which appellees and their four children lived until about the commencement of this action, when some further additions were made. We think the whole testimony fairly justifies the conclusion that the §10 and §20 payments were intended by the appellees as payments on the lot, and were received as such by appellant, and that the order given Wood on appellee Peterson by Mrs. Janson of §50 was intended by appellant to be placed to the Petersons’ credit on the lot transaction, and was so understood by Peterson when he honored and paid the order. While there is undoubtedly conflict of testimony on nearly all the *450questions of fact raised by the pleading, in the judgment of this court the material allegations of the complaint are sustained by the testimony. The judgment will be affirmed.
Anders, C. J., and Scott, Stiles, and Hoyt, JJ., concur.